                                                                                                  FILED
                                                                                       CLERK. U.S. DISTRICT COURT

                                                                                            APR 3 ~ 209
                                                                                     CENTRAL DISTRICT OF CALIFORNIA
                                                                                     BY     „ ~L            DEPUTY

                                         UNITED STATES DISTRICT COURT                        `~ `
                                        CENTRAL DISTRICT OF CALIFORNIA
   UNITED STATES OF AMERICA,                                     ~ CASE NUMBER

                                                    PLAIN'1'INF, ~                      MJ 19-1751
                                   V.


  MARK DOMINGO,                                                            ORDER FOR CONTRIBUTION
                                                                           TOWARDS ATTORNEY'S FEES
                                                                               18 U.S.C.§ 3006A(~

    On             Apri129, 2019,           defendant                            Mark Domingo
    ~ submitted a financial affidavit in support of defendant's request for appointment of counsel without payment of
      fees. After review of the affidavit, the court finds that the defendant has the present ability to make a contribution
      towards his/her attorney's fees.
    ❑ did not submit a financial affidavit, but appeared without counsel.

    Subject to this order of contribution, the Court hereby appoints                    David Wasserman
as counsel for the defendant
    ~ until further notice.
    Q for these proceedings only.

    The defendant is ordered to pay towards attorney's fees in accordance with the schedule of payments set forth below:
    Q A total sum of$
       Q due not later than
       ❑ due in monthly payments of$                                 beginning
    ~ Monthly payments of$ 1,000.00                                  to commence on             May 15, 2019
      and to continue until fin isposition o t is case.

     ❑ Other

        All cashier's checks and/or money orders must be made payable to: CLERK,U.S. DISTRICT COURT and mailed
to: United States District Court, Central District of California, 255 East Temple Street, Suite TS-134, Los Angeles,
California 90012, Attn: Fiscal Section. Your name and case number must be included on the cashier's check or money
order.
        This order is subject to reconsideration by the Court. The defendant is advised that he/she maybe required, based
upon his/her then present ability, to contribute a greater or lesser amount of money for attorney's fees upon
reconsideration by the Court.

            y~~ ~~                                                               -
    Dated                                                       United States                /Magistrate Judge

cc: Clerk's O~ce, Fiscal Section                                                 PAUi.. L. ABRAM~
    CIA
    FPD
    PSA


CR-26(05!18)                            ORDER FOR CONTRIBUTION TOWARDS ATTORNEY'S FEES
